DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressas a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “an intermediary,” “a testing center,” “a ranking center,” and “a responding center” in claim 1.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 7 currently reciting limitations such as “means for extracting…,” “means for storing…,” (claim 1); “means for obtaining…”, “means for de-duplicating…” (claim 2); “means for de-duplicating…” (claim 3); “means for generating…” (claim 4); “means for extracting…” (claim 7)  -- invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)    Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph;
(b)    Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(c)    Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:

(b)    Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Objections

Claims 2-7, 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claim invention.


Claim(s) 1, 8 is/are rejected under 35 U.S.C. 102(a)(2) as being disclosed by Srivastava et al (hereinafter Srivastava), US Patent Pub 2013/0145022 (Publication date June 2013). 

As per claim{s} 1, 8, Srivastava discloses substantial features of the invention, such as a apparatus, comprising: 
means for extracting characters (Srivastava: e.g.,  Audience Measurement Entity {AME} Cookie ‘UUID’s {i.e., name-value pairs of Universally Unique Identifiers [(UUIDs}}) [0047] (e.g., AME User ID_502 / 602) [[Figs. 5 & 6] from first cookies stored in a first memory space (Srivastava: e.g.,  Data Parser_414 {FIG. 4} extracts the Partner A Cookie_228 {including any UUIDs} (block 1104) from the Cookie field 230 of received login reporting message{s} 118. Data parser 414 also extracts the AME Cookie 208 {including any UUIDs} (block 1106) as a data parameter from the payload 232 of the received login reporting message{s} 118, and the Mapper_416 (FIG. 4) ‘maps’ the Partner A cookie_228 to the AME cookie_208 {i.e., ‘maps the UUIDs of each cookie to one another’) (block 1110)) [0105] [Figs. 2, 4 & 11], the first cookies collected from client devices via network communications  (Srivastava: e.g.,  in one aspect, Server 234 communicates with the client device 108 to, for example, receive login information, ‘receive cookies’ from the client device{s} 108) [0060] [Fig. 2]; and 
means for storing in a second memory space (Srivastava: e.g., AME Impressions Store 114) [Fig. 3] [0045], a pattern of characters in association with a first demographic (Srivastava: e.g., Store Login Timestamp in Association with Mapped ‘Cookies’ {extracted ‘AME Cookie’ / ‘Partner Cookie’}_1112) [Fig. 11] [0105] to indicate that the pattern of characters and the first demographic are both representative of a same first unique audience member (Srivastava: e.g., expressly discloses / illustrates an ‘apparatus’ that may be used to associate / correlate ‘impressions’ {i.e., AME Impressions / Partner-based Impressions comprising user / device ‘AME UUIDs’} with ‘demographics of users’ registered with one or more database proprietors) [0008] [Figs. 4-7] (e.g., Cookie matcher 402 can determine ‘which user’ was logged into the partner A database proprietor 104a when a corresponding ‘impression’ occurred. For example, if a user `TOM` logged in to the partner A database proprietor 104a at 12:57 AM on Jan. 1, 2010 and a user `MARY` logged in to the partner A database proprietor 104a at 3:00 PM on Jan. 1, 2010 using the same client device 108, the login events are associated with the same ‘AME cookie’ (e.g., the AME cookie 208 of FIGS. 2 and 3). In such an example, the Cookie matcher 402 associates any ‘impressions’ logged by the impression monitor system 102 for the same AME cookie between 12:57 AM and 3:00 pm on Jan. 1, 2010 to the user TOM'; whereas Cookie matcher 402 associates any impressions logged by the impression monitor system 102 for the same AME cookie after 3:00 pm on Jan. 1, 2010 to the user `MARY`) [0071] [Fig. 6]., the storing being in response to determining that at least two of the first cookies (1) include the pattern of characters (Srivastava: e.g.,  Audience Measurement Entity {AME} Cookie ‘UUID’s {i.e., name-value pairs of Universally Unique Identifiers [(UUIDs}} that track / identify a particular user or user device) [0047] [Fig. ], and (2) correspond to the first demographic (Srivastava: e.g.,  ‘demographics’ correlated to / associated Tom’ ‘Mary’, ‘Age / Gender’ {demographics} 902  [Wingdings font/0xE0] M 13-18, F 13-18, etc.}) [00] [Fig. 9] (e.g., expressly discloses / illustrates an ‘apparatus’ that may be used to associate / correlate ‘impressions’ {i.e., AME Impressions / Partner-based Impressions comprising user / device ‘AME UUIDs’} with ‘demographics of users’ registered with one or more database proprietors) [0008] [Figs. 4-7] (e.g., Fig. Match AME Cookies to Partner DB Proprietor Cookies_1304 [Wingdings font/0xE0] Associate Impressions to Corresponding Partner User IDs_1306 [Wingdings font/0xE0] Associate Partner User Demographics to Impressions_1308) [Fig. 13] [0111-0112].
Claim(s) 8 recite(s) substantially the same limitations and/or features as claim 1, except for the additional recited feature(s) of an ‘apparatus’ comprising a ‘processor’ and ‘memory’ to execute the same steps as in claim 1, which is nonetheless expressly by Srivastava (Srivastava: e.g., Computer_2910, comprising Processor_2912 & System Memory_2924 / Storage Memory_2925) [0095] [0160-0161] [Fig. 29].  The claim is also distinguishable its statutory category (apparatus), and accordingly rejected on the same basis.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENFORD J MADAMBA whose telephone number is (571)272-7989.  The examiner can normally be reached on Monday through Friday 9am-5pm.  
http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GLENFORD J MADAMBA/           Primary Examiner, Art Unit 2451